KILLITS, D. J.
Epitomized Opinion
D-was born in Hungary, came to America in 1906 and took out his first papers in 1916. In 1917 he claimed exemption from the draft on the ground that he was “bound by the law of his conscience to refuse to bear arms or to participate in war.” D-appeared before the District Court for naturalization and upon being questioned by the court stated that his position respecting the bearing of arms-in defense of the country was the same as that taken at the time of the draft. In refusing to admit D-to citizenship, the District Court held:
1. “The Constitution recognizes the office of force through war in the preservation of our institutions, and it is fundamental to any democracy that social and political obligations should be universal.”
2. “By the Naturalization Act an applicant, as a condition for admission to citizenship, must declare under oath, among other things, that he will support and defend the Constitution and laws of the U. S. against all enemies, foreign and domestic and will bear true faith and allegiance to the same. We are unable to see how an applicant who conscientiously obects to bearing arms in his country’s defense can take this oath without reservations, and we are unwilling to accept an oath that is subject to any reservations whatsoever.”
3. “Without any intention to reflect on the quality of the profession of conscientious objectors, we feel that it is enough that the country must endure the native born of that persuasion whose citizenship is a birthright, without extending the number by the favor of naturalization laws.”